Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00412-CV

                      Cornelius Roy PRINCE, III, d/b/a Texas Concepts,
                                        Appellant

                                               v.

                                       Dixie BATTOE,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV00375
                         Honorable J. Frank Davis, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED October 23, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice